Clark, C. J.,
dissenting: Tbe ordinance does not provide that “Any one can erect a stable on bis lot provided it is not nearer to bis neighbor’s residence than to bis own.” If this were tbe language of tbe ordinance, then tbe criticism of it would be in point, that it might be too near bis neighbor. But tbe ordinance provides merely that “No person shall erect a privy, stables, or stalls> nearer to a neighbor’s residence than to bis own.”
It does not lie in tbe defendant’s mouth to complain that tbe ordinance is not more restrictive upon him than it is. If tbe defendant should erect a stable or other nuisance nearer to bis neighbor’s residence than it should be, be is liable for a nuisance. S. v. Wilkes, 170 N. C., 735. This ordinance does not authorize him under any circumstances to place bis stables or other nuisance nearer to a neighbor’s residence than it should be.
It is not requisite that tbe town commissioners shall pass ordinances in tbe exact wording that this Court would use. Our only jurisdiction is to bold them invalid if unreasonable. There is nothing unreasonable in an ordinance providing that one “shall not place a stable or other nuisance nearer to a neighbor’s residence than to bis own.” This is merely placing in an ordinance tbe Golden Rule enunciated in Galilee *784long centuries ago. It is nothing against the validity of tbe ordinance that it does not go further and restrict the defendant as to the distance from a neighbor’s residence in which the stables can be placed. This Court cannot by mandamus compel the town authorities to make such ordinance. The ordinance is unobjectionable as far as it goes. It might go further.
In S. v. Hord, 122 N. C., 1092, it was held that at common law as well as under the statute the town commissioners could forbid a citizen from keeping a hogpen within 100 yards of the residence of another, without prescribing the distance from his own residence. Certainly, therefore, it cannot be unreasonable to prescribe that he shall not keep a nuisance any nearer to his neighbor than to himself.
In S. v. Hord, supra, it was said: “It is an anomaly that the defendant, who had disobeyed the ordinance forbidding him to commit a nuisance upon the public, should be complaining that the town did not go further and forbid him being a nuisance to himself. He could refrain from that without official help.” In this case it is equally an anomaly that the defendant, who has disobeyed the ordinance forbidding him from putting his stables nearer a neighbor’s residence than his own, should be complaining that the town did not go further and prescribe a definite distance from his neighbor’s house within which he could not put the stables, even though it should be an equal distance from his own house. He could refrain from doing that without official help, and if he put it near enough to his neighbor’s residence to be a nuisance he would be liable for such nuisance, S. v. Wilkes, supra; and this ordinance does not purport to give him authority to do so.
In S. v. Rice, 158 N. C., 635, the Court held that an ordinance was not insufficient because it did not go further and prescribe the number of hogs or pigs, the condition or size of the pens, where they are kept. The Court said: “Courts cannot run a race of opinion upon points of right, 'reason, and expediency against the lawmaking power. No act of the Legislature can be declared void or unconstitutional unless it conflicts with some provision of the Constitution. Nor can any ordinance of any municipal corporation within the power conferred by the Legislature, and not in conflict with the laws and Constitution of the State, be impeached in a court for unreasonableness. A critical examination of cases holding police regulations void, because unreasonable, will disclose that the attempted police regulations violated some constitutional guaranty. The right asserted by some courts to declare municipal ordinances invalid because unreasonable is limited to ordinances passed under the implied or incidental powers of the municipality.”
Our people have the inestimable right of “local self-government As this Court has often said, we cannot, “without making ourselves a tyranny of five men,” assume supervision over boards of county com*785missioners or the boards of town commissioners, to set aside their regulations and orders within the powers conferred by the statute unless, as is said above, “the attempted police regulations violate some constitutional guaranty.” This ordinance does not violate any constitutional guaranty, and is within the authority conferred upon the town by Revisal, 2929.
The government of Nashville is committed to the commissioners elected by the voters thereof, and not to us. We can interfere only when the town authorities enact an ordinance which violates their authority under the Constitution and statutes, and not merely when the ordinance does not go as far as it might do, as in this instance. As was said in S. v. Rice, “It is not our province to review the action of the board of sanitation within the limits of their powers.” As was said in S. v. Hord, supra, the ordinance is uniform, for it applies to all citizens alike under the same conditions.
On its face there is nothing in this ordinance that violates the Constitution or the statutes or that is beyond the powers conferred upon the town commissioners. There is no evidence that the facts, in this particular ease, have made it oppressive to the defendant. It is not the province of the courts to govern, but only to set aside ordinances when shown to be beyond the authority of the town commissioners. When, as in this case, an ordinance which is within their powers does not go as far as we think it might have done, it is for the people of the town of •Nashville, and not for us, to procure an addition to the ordinance or to elect a new board that will amend it. The people of the town know local conditions and requirements better than we do, and are competent to govern themselves through their local officials, elected by themselves, to voice their wishes in local matters. As the defendant has violated the ordinance, as it is written, certainly he cannot contend that he is not guilty because the ordinance might have prohibited him further to the protection of his neighbor.